DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-21 are currently pending for examination.

Claim Rejections - 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 15, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon (Pub. No.: US 2016/0358297 A1).

 	Regarding claim 1, Alon teaches a system for law enforcement incident reporting (Incident tracking system), comprising: 
 	(a) a system log in page (Fig. 4), a system home page (Fig. 5 - Fig. 6) and a system settings page (Fig. 4, change password), all of which are in wireless communication with a cloud based law enforcement incident report database server (Fig. 3, para [0098], “The network device 170 may include, for example, an Ethernet card, a wireless network card, or the like, for connecting the computer 100 to a network.”), wherein a user of the system can log in, be authenticated (para [0118], “The log-in button 450 may be clicked by a user to start a log-in process in which the user name entered in the user name section 420, the password entered in the password section 430, and the company code entered in the company code section 440 are transmitted to the web server 310 for verification.”), and set settings for future use of the system (Change the password for future logins);  
 	(b) a plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report (Fig. 5, Fig. 62, buttons 511-522); 
 	(c) a system overview page wherein a user can navigate to said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report (Fig. 5 shows the incident page 500 includes buttons 511-522 for user to enter data); and  
 	(d) system driver license information capture (Fig. 5, button 513, Fig. 38, button 3840, para [0247], “In various embodiments, the personal identification section 3840 includes one or more text boxes, drop-down menus, check boxes, or the like, for specifying one or more of a driver's license or identification number of the person,”), system vehicle information capture (Fig. 5, button 515, Fig. 47, button 4710, para [0276], “In various embodiments, the vehicles involved page 4700 for an incident at a facility includes a vehicle details section 4710, an additional information section 4760, an add button 4770, and a vehicles involved list 4780. In various embodiments, the vehicle details section 4710 includes a vehicle ID section 4720, a vehicle type section 4730, a colors section 4740, and an owner information section 4750.”) and system media capture capabilities (Fig. 5, buttons 519-520, Fig. 55 - Fig 56, para [0312], “In various embodiments, the incident attachments page 5500 for an incident includes an attachments section 5510. In various embodiments, the attachments section 5510 includes one or more fields for specifying one or more file attachments to be associated with the incident. In various embodiments, the file attachments may include text files, video files, picture or photo files, sound files, or the like.”) for adding driver license information, vehicle information and media files to the system; 
 	wherein when entry of all data required for incident reporting is completed, the system generates an incident report narrative and facilitates submission of said incident report narrative (Fig. 62, Fig. 64, para [0331], “FIG. 62 illustrates an incident page 6200 in accordance with an embodiment of the present invention that shows an incident that has been submitted and that has amendments.”. The report includes people involved, vehicle involved and media attachments).

Regarding claim 2, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said cloud based law enforcement incident report database server facilitates the transfer of system module entered incident data and captured incident information between one or more law enforcement officers on scene, government agencies and private parties (Fig. 59, and Fig 64, para [0084], “FIG. 64 illustrates an example of a notification 6400 of an incident at a facility in accordance with an embodiment of the present invention.”).  

Regarding claim 3, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report includes a system module for adding people information for each person involved in the incident (Fig. 5, Fig. 62, button 513, Fig. 38, para [0243], “FIG. 38 illustrates a people involved page 3800 in accordance with an embodiment of the present invention for specifying people involved in an incident.”. The user can add all the people involved by using the add button 3861).  

Regarding claim 5, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report includes a system module for adding vehicle information for each vehicle involved in the incident (Fig. 5, Fig. 62, button 515, Fig. 47, button 4710, para [0276], “In various embodiments, the vehicles involved page 4700 for an incident at a facility includes a vehicle details section 4710, an additional information section 4760, an add button 4770, and a vehicles involved list 4780. In various embodiments, the vehicle details section 4710 includes a vehicle ID section 4720, a vehicle type section 4730, a colors section 4740, and an owner information section 4750.”. The user can add all the vehicles involved by using the add button 4770).  

Regarding claim 7, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report includes a system module for adding crash diagram information for each incident (Fig. 5, Fig. 62, button 519 or 520, Figs. 55-56, para [0313], “In various embodiments, the incident attachments page 5500 for an incident includes an attachments section 5510. In various embodiments, the attachments section 5510 includes one or more fields for specifying one or more file attachments to be associated with the incident. In various embodiments, the file attachments may include text files, video files, picture or photo files, sound files, or the like. In various embodiments, the attachments section 5510 includes, for each attachment, one or more text boxes, or the like, for specifying a file path and name for the file attachment, a description of the attachment, and a file type of the attachment.”. The user can attach one or more diagrams or pictures of the one or more crashed vehicles).  

Regarding claim 8, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report includes a system module for adding party factor information for each party involved in the incident (Fig, 5, Fig, 62, button 513, para [0141], “ In various embodiments, in a case where the people involved button 513 is pressed, a pop-up window with entries for specifying people involved in the currently displayed incident is displayed on a display screen of the client computer 321. The client computer 321 may then be used to specify people involved in the incident, such as a suspect, a victim, a reporting party, a vehicle owner, or the like”).  

Regarding claim 9, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report includes a system module for adding media information for each incident (Fig. 5, Fig, 62, picture 519 or attachment 520).  

Regarding claim 10, Alon teaches the system for law enforcement incident reporting according to claim 1, wherein said plurality of law enforcement reporting system modules for entering data related to an incident for the purpose of generating an incident report includes a module for adding crash details information for each incident (Fig. 5, Fig. 62, narrative 517 and details 512).

Regarding claim 11, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 12, recites a method that is performed by the system of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a method that is performed by the system of claim 3. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method that is performed by the system of claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 17, recites a method that is performed by the system of claim 7. Therefore, it is rejected for the same reasons.

Regarding claim 18, recites a method that is performed by the system of claim 8. Therefore, it is rejected for the same reasons.

Regarding claim 19, recites a method that is performed by the system of claim 9. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a method that is performed by the system of claim 10. Therefore, it is rejected for the same reasons.

Regarding claim 21, steps (a)-(d) recite a claim scope that is similar to steps (a)-(b) of claim 1. Therefore, they are rejected for the same reasons. 
Alon further teaches the additional steps (e) using system modules for writing an incident report narrative (Fig. 5, narrative button 517), checking the report narrative for completeness (Fig. 5, box 580 para [0150], “In various embodiments, each time a section is completed by pressing on a button in the incident details section 510 and filling out the corresponding information, a check mark 580 is provided next to the button to indicate that the section has been completed. For example, when the incident map button 511 is pressed and a location is indicated on the map of the facility and saved, the check mark 580 appears next to the incident map button 511 to indicate that the incident map section has been completed.”), validating the report (para [0349]-[0350], “In various embodiments, the structure of the elements in the XML document 6900 are forced to conform with syntax rules established in the DTD file.”. The report in XML format is checked to satisfy with syntax rules); and 
(f) generating an incident report for printing (Fig. 18. print submitted report by pressing button 1890. Para [0198]), electronic digital transfer and uploading to said cloud based law enforcement incident report database for storage and retrieval of said incident report (Fig. 5, submit report button).

Claim Rejections - 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alon (Pub. No.: US 2016/0358297 A1) in view of Gorlin (Pub. No.: US 2016/0104113 A1).

Regarding claim 4, Alon teaches the system for law enforcement incident reporting according to claim 3, wherein said system module for adding people information for each person involved in the incident, includes driver license information capture capabilities (Fig. 38, button 3840).  
Alon teaches the system is capable of receiving a picture of the driver license but fails to teach the system includes driver license scanning.
However, in the same field of message system, Gorlin teaches a mobile device is configured to recognize the driver’s license number by scanning the driver’s license. See fig. 45 and para [0280], “FIG. 45 is an exemplary mobile device screen illustrating a screen to capture a sender's driver's license information, according to an embodiment. This can also be used for a driver as well or any other user. A driver's license is scanned (a picture is taken using the user's mobile phone) and the data from the license is optically recognized auto-filled into the app (e.g., name, driver's license number, etc.)”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alon’s mobile device to recognize and to auto fill in the driver’s license number to reduce input time.

Regarding claim 14, recites a method that is performed by the system of claim 4. Therefore, it is rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alon (Pub. No.: US 2016/0358297 A1) in view of Gonzales (Pat. No.: US 4,817,166).

Regarding claim 6, Alon teaches the system for law enforcement incident reporting according to claim 5, wherein said system module for adding vehicle information for each vehicle involved in the incident, includes vehicle information capture capabilities (Fig. 47, button 4710, para [0276], “In various embodiments, the vehicles involved page 4700 for an incident at a facility includes a vehicle details section 4710, an additional information section 4760, an add button 4770, and a vehicles involved list 4780. In various embodiments, the vehicle details section 4710 includes a vehicle ID section 4720, a vehicle type section 4730, a colors section 4740, and an owner information section 4750.”).  
 	Alon teaches the system is capable of receiving a picture of the vehicle’s license plate but fails to teach the system includes vehicle license plate scanning.
However, in the same field of message system, Gonzales teaches a camera system is configured to recognize the vehicle license plate number and information by scanning the vehicle license plate. See Fig. 3 – Fig. 5, and abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Alon’s mobile device to recognize and vehicle license plate information to reduce human errors.

Regarding claim 16, recites a method that is performed by the system of claim 6. Therefore, it is rejected for the same reasons.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Costa (Pub. No.: US 2013/0246041 A1) teaches an event and incident reporting and management system.

Romero (Pub. No.: US 2013/0232427 A1) teaches a system for reporting incidents to government agency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685